

Exhibit 10.1
 
DOC-1497
 
DEBT CONVERSION AGREEMENT
 
     This Debt Conversion Agreement (this “Agreement”) is entered into as of May
12, 2010 (the “Signing Date”) by and among Picometrix, LLC (formerly known as
Picotronix, Inc. doing business as Picometrix, Inc.), a Delaware limited
liability company whose address is 2925 Boardwalk Drive, Ann Arbor, Michigan
48104 (the “Company”), Advanced Photonix, Inc., a Delaware corporation, whose
address is 2925 Boardwalk Drive, Ann Arbor, Michigan 48104 (“API”), and the
Michigan Economic Development Corporation, a public body corporate, whose
address is 300 North Washington Square, Lansing, Michigan 48913 (the “MEDC”).
The Company, API and the MEDC may be referred to individually as “Party” or
collectively as “Parties.”
 
Recitals
 
     WHEREAS, pursuant to that certain Loan Agreement dated as of September 15,
2004 (the “2004 Loan Agreement”) by and between the Company and the MEDC, the
MEDC made available to the Company a line of credit up to an aggregate principal
amount of One Million Twenty Four Thousand Five Hundred Twenty Six Dollars
($1,024,526) pursuant to a Promissory Note (Line of Credit) dated as of
September 15, 2004 (the “2004 Note”), as amended. The 2004 Loan Agreement and
2004 Note are collectively referred to as “2004 Loan Documents”;
 
     WHEREAS, the Company is wholly owned by API, a publicly traded company;
 
     WHEREAS, upon the Closing Date, the MEDC and the Company desire to execute
and deliver to each other an Amendment Three to the 2004 Loan Documents
(“Amendment Three”), the Company desires to execute and deliver to the MEDC the
Third Amended and Restated Promissory Note made part of Amendment Three (the
“New Note”), and API desires to execute and deliver to the MEDC an unconditional
and irrevocable Guaranty of the payment and performance obligations of the
Company under this Agreement and the 2004 Loan Documents, as amended, (the
“Guaranty Agreement”);
 
     WHEREAS, in addition to the execution and delivery of Amendment Three by
the MEDC and the Company, the execution and delivery of the New Note to the MEDC
by the Company, and the execution and delivery of the Guaranty Agreement by API
to the MEDC, the MEDC and the Company, agree to convert, upon the Closing Date,
the accrued and unpaid interest owing as of November 30, 2009 under the 2004
Note, in the amount of Three Hundred Twenty Four Thousand Six Hundred Sixty Nine
and 20/100 Dollars ($324,669.20) (the “Interest Indebtedness”), into
unregistered shares of Class A Common Stock of API at the price per share of
Fifty Four Cents ($.54) (the “Conversion”);
 
     WHEREAS, as a result of the Conversion, the Class A Common Stock of API
shall be issued to the MEDC, and the MEDC shall have the rights, privileges and
preferences of a holder of Class A Common Stock of API in accordance with the
API’s Certificate of Incorporation, as amended, a copy of which is attached as
EXHIBIT A (“API’S Articles”);
 
1
 

--------------------------------------------------------------------------------



     WHEREAS, the MEDC will have certain contractual rights and obligations with
respect to its Class A Common Stock identical to those that are applicable to
the holders of Class A Common Stock of API;
 
     WHEREAS, the Class A Common Stock of API to be issued pursuant to this
Agreement will not be registered under and have not been registered under the
Securities Act of 1933, as amended (the “Securities Act”).
 
     NOW THEREFORE, in consideration of the foregoing, and of the terms and
conditions set forth in this Agreement, the Parties agree as follows:
 
     1. Execution and Delivery of Loan Documents. On the Closing Date, the
Parties (as applicable) shall cooperate, and sign and deliver (a) Amendment
Three, substantially in the form attached hereto as Exhibit B, (b) the New Note,
substantially in the form attached to Amendment Three, and (c) the Guaranty
Agreement, substantially in the form attached hereto as Exhibit C and all other
documents reasonably necessary to effectuate the transactions contemplated
therein.
 
     2. Conversion of Interest Indebtedness. On the Closing Date, the Company
and API shall cause the Interest Indebtedness to be converted into Six Hundred
One Thousand Two Hundred Thirty Nine (601,239) validly issued, fully paid and
non-assessable unregistered Class A Common Stock of API (“Shares”). The Shares
represent the equivalent of the conversion of the Interest Indebtedness divided
by the price per share of Fifty Four Cents ($.54) of the Class A Common Stock of
API, rounded down to the nearest whole share. On the Closing Date, API shall
issue the Shares to the MEDC, and upon issuance of the Shares to the MEDC, the
Interest Indebtedness shall be deemed cancelled and extinguished in its
entirety.
 
     3. Closing; Pre-closing Covenants.
 
          (a) The closing of the transactions contemplated hereby (the
“Closing”) shall occur as soon as practicable, but no later than ten (10)
business days (unless otherwise agreed to in writing by the Parties or
terminated as provided under Section 8), after the date the MEDC has received
from API, written notification, and copies, of both of the: (a) approval from
NYSE Amex of the listing application submitted by API in connection with the
Conversion (the “Approval”) and (b) consent (the “Bank Consent”) from The
PrivateBank and Trust Company (the “Bank”) as required under that certain Loan
Agreement, dated September 25, 2008, between API and the Bank.
 
          (b) The Company and API shall each within ten (10) business days after
the Signing Date (unless otherwise agreed in writing by the Parties) take or
cause to be taken such actions as may be required to request the Approval and
the Bank Consent, and provide copies of the requests to the MEDC as soon as
practical thereafter, but in no event later than five (5) business days
thereafter. The Company and API shall thereafter use commercially reasonable
efforts to cooperate to obtain the Approval and the Bank Consent, and the MEDC
shall use commercially reasonable efforts to cooperate with the Company and API
to provide additional information reasonably requested by the Company or API in
their pursuit to obtain the Approval and Bank Consent. API shall promptly
deliver to the MEDC copies of the Approval and the Bank Consent upon its receipt
thereof.
 
2
 

--------------------------------------------------------------------------------



          (c) Written notifications and copies required to be delivered by API
to the MEDC under this Section 3 may be delivered by facsimile or by e-mail to
the MEDC, to the attention of Linda R. Asciutto, fax: (517) 241- 5968, or
asciuttol@michigan.org, or to such other persons, fax numbers or e-mail
addresses as may be provided.
 
     4. Grant of Put Option. In addition to any other provisions in API’s
Articles, API grants and conveys to the MEDC the further right, to the extent
permitted by Michigan Law, but not the obligation, (the “Put Option”) to sell
back to API the Shares received by the MEDC pursuant to this Agreement
(including without limitation, appropriate adjustment in the event of any stock
dividend, stock split, combination or other similar recapitalization of such
stock) (collectively, the “MEDC Equity Interest”) in accordance with the
following:
 
          (a) Definitions:
 
               (i) “Trigger Event” means any one or more of the following:
 
                    (1) when either the Company or API, or both, relocate
substantially all of their respective current Michigan employees (exclusive of
sales staff) or current Michigan operations outside of Michigan; or
 
                    (2) with respect to the Company or API, the occurrence of an
event listed in MCL 125.2008c(4) for which grants or loans shall not be used.
 
               (ii) “Qualified Appraiser” means an independent appraiser
qualified in valuing equity interests in companies selected by the MEDC and
reasonably acceptable to API.
 
          (b) Exercise of Option. At any time during the one hundred twenty
(120) calendar day period after notice of a Trigger Event (the “Exercise
Period”), the MEDC shall have the option to exercise the Put Option by providing
notice of this election to API (the “Notice of Option Exercise”). The Exercise
Period shall not commence until API has provided written notice in reasonable
detail of the facts and circumstances of the Trigger Event to the MEDC. In
addition, the Exercise Period shall be extended indefinitely if API fails to
provide information reasonably necessary for the MEDC to exercise its Put
Option. The closing date for the sale of the MEDC Equity Interest to API shall
be on a date mutually acceptable to the MEDC and API but in no event later than
sixty (60) calendar days after API’s receipt of the Notice of Option Exercise
(the “Put Closing Date”). In the event that the Put Option is not exercised
during the Exercise Period, the Put Option shall immediately terminate and be of
no further force and effect.
 
3
 

--------------------------------------------------------------------------------



          (c) Purchase Price. The purchase price for the MEDC Equity Interest
(the “Option Price”) shall be the Fair Market Value (as defined in this section)
of the MEDC Equity Interest on the Put Closing Date. The “Fair Market Value” of
the MEDC Equity Interest shall mean: (a) the average of the closing price of
API’s Class A Common Stock traded on the NYSE Amex or any other then applicable
public trading exchange during the seven (7) trading days immediately preceding
the date of the Trigger Event; or (b) if subparagraph (a) does not apply, the
Fair Market Value of the MEDC Equity Interest shall be as determined by a
written appraisal of API obtained by API within the twelve (12) month period up
to and including the Trigger Event from a qualified appraiser that the MEDC
reasonably agrees qualifies for purposes of such valuation, a copy of which
appraisal API provides to the MEDC; (c) if neither of subparagraphs (a) or (b)
apply, the value of the MEDC Equity Interest shall be as established in an
“arms-length” transaction between API and any unrelated third party in
connection with the most recent equity investment in API occurring within the
six (6) month period up to and including the Trigger Event; and (d) if none of
subparagraphs (a), (b) or (c) apply, the Fair Market Value of the MEDC Equity
Interest shall be determined by appraisal of API by a Qualified Appraiser,
taking into account any and all discounts and premiums appropriate in the
judgment of the Qualified Appraiser. Any fees or expenses incurred in connection
with the appraisal under subsection (d) shall be borne and paid by the MEDC.
 
          (d) API’s Deliverables. On the Put Closing Date and upon API’s receipt
of the deliverables set forth in Section 4(e), API shall: (a) deliver the Option
Price (either by check or wire transfer as selected by the MEDC); and (b)
execute and deliver to the MEDC such other documents and instruments as may be
reasonably requested by the MEDC and its legal counsel (“API Deliverables”).
 
          (e) MEDC’s Deliverables. On the Put Closing Date, the MEDC shall: (a)
execute and deliver to API a document, mutually agreeable to API and the MEDC,
selling the MEDC Equity Interest to API, free and clear of all liens, claims and
encumbrances; (b) deliver to API all original certificates evidencing the MEDC
Equity Interest; and (c) execute and deliver to API such other documents and
instruments as may be reasonably requested by API and its legal counsel.
 
          (f) Survival. This Section 4 shall survive the Closing; provided
however, that if the MEDC Equity Interest is listed on a national securities
exchange and can be sold without restriction under Rule 144 and any other
applicable rule or regulation as promulgated under the Securities Act, as
amended (“Securities Act’) this Section 4 shall have no further effect.
 
     5. Annual Progress Reports. For so long as MEDC holds stock of API, the
Company and API shall on or before September 30 of each calendar year, cause
submission of an annual progress report in the manner set forth for other
reports due under the 2004 Loan Agreement, containing the following information:
 
          (a) The entity that has received funding, the amount received and the
type of funding;
 
4
 

--------------------------------------------------------------------------------



          (b) The number of new patents, copyrights, or trademarks applied for
and issued by the Company and API;
 
          (c) The number of new start-up businesses created by the Company and
API;
 
          (d) The number of new jobs created and projected new job growth of the
Company and API;
 
          (e) Amounts of other funds received or leveraged so the Portfolio
Manager can determine the amount the Company and API has leveraged from other
sources for the project;
 
          (f) Money or other revenues or property returned by the Company and
API to the investment fund;
 
          (g) The total number of new licensing agreements by institution and
the number of new licensing agreements entered into by the Company and API with
Michigan firms; and
 
          (h) Products commercialized by the Company and API.
 
     6. Company and API Representations and Warranties. As of the Signing Date
and the Closing Date (unless otherwise specified below), the Company and API,
jointly and severally, represent and warrant:
 
          (a) Organization. Each of the Company and API are duly organized,
validly existing, and in good standing under the laws of the State of Delaware,
and each are duly qualified and in good standing under the laws of the State of
Michigan. Each has the organized power and authority to enter into and perform
their respective obligations under this Agreement. The Company and API each have
their respective principal offices and business operations and employees located
within the State of Michigan. The sole member of the Company is API.
 
          (b) Authority. The execution, delivery and performance by the Company
and API of this Agreement will not violate any material provision of law or any
provision of the Company’s Certificate of Formation or operating agreement, or
of API’s Articles or bylaws, or result in the breach of or constitute a default
or require any consent (other than the Bank Consent) under, or result in the
creation of any lien, charge, restriction, claim or encumbrance upon, any
property or assets of the Company or API under any indenture or other agreement
or instrument to which the Company or API is a party, or constitute a violation
of any law, rule, regulation, order, judgment, or decree (including any federal
and state securities laws and regulations and the rules and regulations of the
NYSE Amex) by which the Company or API or either of its properties may be bound
or affected. This Agreement is valid, binding, and enforceable in accordance
with its terms, except as limited by applicable bankruptcy, insolvency,
moratorium, reorganization or other laws or affecting the enforcement of
creditors’ rights generally or by general principles of equity. API’s Articles
have not been altered or amended, and API shall not alter or amend API’s
Articles without the prior written approval of the MEDC if such alteration or
amendment adversely affects MEDC in a manner different than the other holders of
API’s Class A Common Stock.
 
5
 

--------------------------------------------------------------------------------



          (c) Consents. All action on the part of the Company and API, their
respective officers, directors, and managers, members, and shareholders
necessary for the authorization, execution, delivery and performance of the
Company and API under this Agreement have been taken by the Company and API,
respectively. None of API’s Class A Common Stock is subject to any preemptive or
similar rights held by other holders of any equity interest in API. Subject to
the Approval, API is not in violation of the listing requirements of the NYSE
Amex and has no knowledge of any facts which would reasonably lead to delisting
or suspension of its common stock in the foreseeable future.
 
          (d) SEC Documents; Financial Statements. During the two (2) years
prior to the Signing Date, API has filed, and for the period from and after the
Signing Date through the Closing Date, and for so long as the MEDC Equity
Interest is not free of restriction from transfer under Rule 144 and any other
applicable rule or regulation as promulgated under the Securities Act, API shall
file, all reports, schedules, forms, statements and other documents (“SEC
Documents”) required to be filed by it with the Securities and Exchange
Commission (“SEC”) pursuant to the reporting requirements of the Securities
Exchange Act of 1934, as amended (“1934 Act”). All SEC Documents filed have
complied, and all SEC Documents to be filed as required hereunder shall comply,
in all material respects with the requirements of the 1934 Act, and the rules
and regulations of the SEC.
 
          (e) Full Disclosure. There are no undisclosed facts, which materially
adversely affect or, to the best of the Company’s or API’s knowledge, are likely
to materially adversely affect the properties, business, or condition (financial
or otherwise) of the Company or API or the ability of the Company or API to
perform their respective obligations under this Agreement.
 
          (f) Litigation or Other Proceedings. To the knowledge of the Company
and API, and their respective officers, directors, and managers, except as
otherwise publicly reported by API to the SEC under the 1934 Act, there are no
suits or proceedings pending or threatened against the Company or API, before
any court, governmental commission, board, bureau, or other administrative
agency or tribunal, which, if resolved against the Company or API, as
applicable, would have a material adverse effect on the financial condition or
business of the Company or API or impair the Company’s or API’s ability to
perform their respective obligations under this Agreement.
 
          (g) Compliance with Laws. To their respective knowledge, neither the
Company or API are in violation of any laws, ordinances, regulations, rules,
orders, judgments, decrees or other requirements imposed by any governmental
authority to which either are subject and neither has failed to obtain any
licenses, permits or other governmental authorizations necessary to the
ownership of their respective properties or to the conduct of their respective
business, profits, properties or condition (financial or otherwise).
 
6
 

--------------------------------------------------------------------------------



          (h) Capitalization; Fully Paid Stock; Taxes. The authorized capital
stock of API is set forth in API’s Articles. The issued and outstanding shares
of the stock, options (including granted and outstanding and remaining reserved
options) warrants, and other convertible securities of API (not including the
Shares to be issued to the MEDC under this Agreement) are set forth in API’s
latest public filing required by the SEC to include such information. The
securities to be issued with respect to the Shares and delivered in connection
with the Conversion shall, at the time of such delivery, be validly issued and
outstanding, fully paid and non-assessable, and free of restriction on transfer
other than as provided by Rule 144 of the Securities Act. API will pay, when due
and payable, all federal and state stamp, original issue or similar taxes, if
any, which are payable in respect of the issuance of the Shares or certificates.
 
     7. Limited Transferability. MEDC acknowledges that the Shares have not been
registered under the Securities Act and may be transferred only pursuant to an
effective registration under the Securities Act or an exemption from the
registration requirements of the Securities Act, and otherwise in compliance
with applicable state securities laws. The certificate evidencing the Shares
shall bear an appropriate legend with respect to any such restrictions on
transfer.
 
          (a) As of the Signing Date and the Closing Date, the MEDC represents
and warrants:
 
               (i) Organization. The MEDC is a public body corporate formed
under an Interlocal agreement pursuant to the Urban Cooperation Act of 1967, as
amended, primarily to promote economic development in the State of Michigan. The
MEDC has the power and authority to enter into and perform its obligations under
this Agreement.
 
               (ii) Consent. All consents and approvals necessary from any
governmental authority as a condition to the execution and delivery of this
Agreement by the MEDC or the performance of any of its obligations under this
Agreement have been obtained by the MEDC.
 
     8. Investment Representations of MEDC. As of the Signing Date and the
Closing Date (unless otherwise specified below), MEDC represents and warrants to
the Company that:
 
          (a) the Shares to be acquired by MEDC will be acquired for investment
for MEDC’s own account, not as a nominee or agent, and not with a view to the
resale or distribution of any part thereof, and that MEDC has no present
intention of selling, granting any participation in, or otherwise distributing
the same;
 
          (b) MEDC does not presently have any contract, undertaking, agreement
or arrangement with any person to sell, transfer or grant participations to such
person or to any third person, with respect to any of the Shares acquired under
this Agreement;
 
7
 

--------------------------------------------------------------------------------



          (c) MEDC has not been formed for the specific purpose of acquiring the
shares to be transferred pursuant to this Agreement;
 
          (d) MEDC is an “accredited investor”, as that term is defined in Rule
501(a) of Regulation D promulgated under the Securities Act; and
 
          (e) MEDC, as of the Closing Date, is the sole owner of the
indebtedness represented by the 2004 Note and that the 2004 Note is not subject
to any lien, pledge or encumbrance of any kind.
 
     9. TERMINATION. This Agreement may be terminated at any time prior to the
Closing:
 
          (a) by mutual written consent of the Parties;
 
          (b) by any or all of the Parties if the Approval is not received from
NYSE Amex and a copy thereof delivered to the MEDC by the date which is ninety
(90) calendar days after the Signing Date;
 
          (c) by any or all of the Parties if the Bank Consent is not executed
by the Bank and a copy thereof delivered to the MEDC by the date which is ninety
(90) calendar days after the Signing Date;
 
          (d) by API or the Company if there is a material inaccuracy in any of
the representations or warranties of the MEDC under Sections 7 or 8 as of the
Closing Date such that such representation or warranty would not be accurate in
all respects as of the Closing Date, MEDC or API shall have delivered a written
notice of such inaccuracy and at least ten (10) business days shall have elapsed
since the delivery of such notice without such inaccuracy having been cured;
 
          (e) by the MEDC for any one or more of the following: (i) if there is
a material inaccuracy in any of the representations or warranties of API or the
Company under Section 6 as of the Closing Date such that such representation or
warranty would not be accurate in all respects as of the Closing Date, API or
the Company (as applicable), or the MEDC (as applicable) shall have delivered a
written notice of such inaccuracy and at least ten (10) business days shall have
elapsed since the delivery of such notice without such inaccuracy having been
cured, (ii) the requirements set forth in the first sentence of Section 3(b)
have not been met; (iii) if under the 2004 Loan Documents there is an Event of
Default (as defined in the 2004 Loan Document), provided however, for purposes
of this Section 9(e) only, Event of Default shall not include the failure by the
Company to pay an installment of principal or interest under the 2004 Note prior
to effectuation of the transactions contemplated by this Agreement.
 
     10. INDEMNIFICATION AND HOLD HARMLESS. Except for the obligations,
representations and warranties of the MEDC contained in this Agreement, the
MEDC, the MEDC’s executive committee, or any of their respective directors,
participants, officers, agents and employees (collectively, the “Indemnified
Person(s)”) shall not be liable to the Company or API for any reason.
 
8
 

--------------------------------------------------------------------------------



     The Company and API, jointly and severally, shall indemnify and hold the
Indemnified Persons harmless against any and all claims asserted by or on behalf
of any individual person, firm or entity, (other than an Indemnified Person),
arising or resulting from, or in any way connected with this Agreement, the 2004
Loan Documents, and any and all related documents executed and delivered in
connection therewith, or any act or failure to act by the Company or API under
this Agreement or the 2004 Loan Documents, including all liabilities, costs and
expenses, including reasonable counsel fees, incurred in any action or
proceeding brought by reason of any such claim. In the event that any action or
proceeding is brought against any Indemnified Person by reason of any such
claim, such action or proceeding shall be defended by MEDC counsel, or by
counsel chosen by the Company or API, as the MEDC shall determine and indicate
by notice to the Company within fifteen (15) days of the MEDC’s receipt of
notice of the filing of any such claim. In the event such defense is by MEDC
counsel, the Company and API, jointly and severally, shall indemnify the MEDC
for reasonable costs of its counsel allocated to such defense and charged to the
MEDC. The Company and API, jointly and severally, shall also indemnify the
Indemnified Persons from and against all costs and expenses, including
reasonable counsel fees, lawfully incurred in enforcing any obligation of the
Company or API under this Agreement and the 2004 Loan Documents.
 
     Neither the Company nor API shall have any obligation to indemnify an
Indemnified Person if a court with competent jurisdiction finds that the
liability in question was caused by the willful misconduct or gross negligence
of the Indemnified Person, unless the court finds that despite the adjudication
or liability, the Indemnified Person is fairly and reasonably entitled to
indemnity for the expenses the court considers proper. The Parties agree to act
cooperatively in the defense of any action brought against any Indemnified
Person, the Company or API, to the greatest extent possible.
 
     Any Indemnified Person making a claim under this Section 10 shall give the
Company and API notice thereof within fifteen (15) days following the
Indemnified Person’s receipt of the complaint or other pleading giving rise to
such claim, which notice shall specify the nature, scope and amount of any such
claim and be accompanied by such complaint or other pleading giving rise to such
claim. The failure of such Indemnified Person to deliver such notice within such
fifteen (15) day period shall, if materially prejudicial to the Company’s and
API’s ability to defend such action, relieve the Company and API of its
obligation of indemnity hereunder as to such claim. In the event that the MEDC
shall use its own counsel to defend against any claim giving rise to the
Company’s and API’s obligation of indemnity under this Section 10, the Company
and API, jointly and severally, shall nonetheless, at their sole cost and
expense, have the right to participate in such defense to the extent practical.
Neither the Company nor API shall have the right or authority to settle any
claim against the any Indemnified Person without the prior written consent of
the MEDC and any other applicable Indemnified Person. The MEDC or other
applicable Indemnified Person shall not be liable for the settlement of any
proceeding made without their respective prior written consent.
 
     Performance of the activities contemplated under this Agreement is within
the sole control of the Company, API and their respective directors, officers,
employees, agents and contractors, and an Indemnified Person shall have no
liability in tort or otherwise for any loss or damage caused by or related to
the actions, products and processes of the Company or API, or their respective
directors, officers, employees, agents or contractors.
 
9
 

--------------------------------------------------------------------------------



     This Section 10 shall survive the termination of this Agreement and the
2004 Loan Documents.
 
     11. NOTICES. Unless otherwise specified in this Agreement, all notices and
other communications required pursuant to this Agreement shall be deemed given
if in writing and personally delivered on the third succeeding business day
after being mailed by registered or certified mail, return receipt requested,
addressed to the address for each party set forth in the introductory paragraph
of this Agreement, or to such other address as such party shall request pursuant
to a written notice given in accordance with the terms of this Section.
 
     12. ASSIGNMENT. The MEDC may assign its rights under this Agreement at any
time. Neither API nor the Company may assign this Agreement without the prior
written consent of the MEDC. This Agreement shall bind the permitted successors
and assigns of the Parties.
 
     13. SEVERABILITY. All of the clauses of this Agreement are distinct and
severable and, if any clause shall be deemed illegal, void or unenforceable, it
shall not affect the validity, legality or enforceability of any other clause or
provision of this Agreement.
 
     14. GOVERNING LAW. Michigan law shall govern the construction and
enforceability of this Agreement.
 
     15. JURISDICTION. In connection with any dispute between the Parties under
this Agreement, the Parties hereby irrevocably submit to jurisdiction and venue
of the Michigan Court of Claims for claims brought against MEDC and to the
circuit courts of the State of Michigan located in Ingham County for claims
brought by the MEDC against the Company or API. Each Party hereby waives and
agrees not to assert, by way of motion as a defense or otherwise in any such
action any claim (a) that it is not subject to the jurisdiction of such court,
(b) that the action is brought in an inconvenient forum, (c) that the venue of
the suit, action or other proceeding is improper or (d) that this Agreement or
the subject matter of this Agreement may not be enforced in or by such court.
 
     16. COUNTERPARTS; FACSIMILE/.PDF SIGNATURES. This Agreement may be executed
in counterparts and delivered by facsimile or by .pdf, and in such
circumstances, shall be considered one document and an original for all
purposes.
 
The Parties have caused this Agreement to be executed as of the date first
written above.
 

COMPANY ACCEPTANCE:         Picometrix, LLC   Dated:   May 19, 2010         By:
Robin F. Risser


10
 

--------------------------------------------------------------------------------




          Its: CFO   API ACCEPTANCE: Advanced Photonix, Inc.       Dated:  May
19, 2010         By: Robin F. Risser     Its: CFO   MEDC ACCEPTANCE: Michigan
Economic Development    Corporation Dated:  May 18, 2010       D. Gregory Main  
President and Chief Executive Officer


11
 

--------------------------------------------------------------------------------



EXHIBIT A
 
CERTIFICATE OF INCORPORATION OF API
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
B-1
 

--------------------------------------------------------------------------------



EXHIBIT B
 
FORM OF AMENDMENT THREE
 
DOC-1608
Amend 3
 
Amendment Three
between the
Michigan Economic Development Corporation
and
Picometrix, LLC
 
This Amendment Three (the “Amendment”), dated effective MONTH XX, 2010 (the
“Effective Date”), is between the Michigan Economic Development Corporation
whose address is 300 North Washington Square, Lansing, Michigan 48913 (the
“MEDC”) and Picometrix, LLC (formerly known as Picotronix, Inc. doing business
as Picometrix, Inc.) whose address is 2925 Boardwalk Drive, Ann Arbor, Michigan
48104 (the “Company”). The MEDC and the Company may be referred to individually
as “Party” or collectively as “Parties.”
 
RECITALS
 
     WHEREAS, pursuant to that certain Loan Agreement dated as of September 15,
2004 (the “2004 Loan Agreement”) by and between the Company and the Michigan
Economic Development Corporation, a Michigan public body corporate, the MEDC
made available to the Company a line of credit up to an aggregate principal
amount of One Million Twenty Four Thousand Five Hundred Twenty Six Dollars
($1,024,526) pursuant to a Promissory Note (Line of Credit) dated as of
September 15, 2004, as amended, (the “2004 Note”). The 2004 LoanAgreement and
the 2004 Note are collectively referred to as the “2004 Loan Documents”;
 
     WHEREAS, the Company is wholly owned by Advanced Photonix, Inc. (“API”), a
publicly traded company;
 
     WHEREAS, the Company, API and the MEDC have executed and delivered to one
another a Debt Conversion Agreement dated MONTH XX, 2010 (the “Debt Conversion
Agreement”) to, among other things, convert certain accrued and unpaid interest
owing under the 2004 Note into Class A Common Stock of Guarantor subject to the
terms and conditions set forth therein;
 
     WHEREAS, coincident with execution of this Agreement, API is executing and
delivering to the MEDC an unconditional and irrevocable Guaranty of the payment
and performance obligations of the Company under this Agreement, the Debt
Conversion Agreement and the 2004 Loan Documents, as amended (the “Guaranty
Agreement”);
 
     NOW THEREFORE, in consideration of the forgoing, the terms and conditions
set forth in this Amendment and pursuant to Section 9.10 of the 2004 Loan
Agreement, the Parties agree to hereby amend the 2004 Loan Agreement as follows:
 
B-2
 

--------------------------------------------------------------------------------



     1. Exhibit D is deleted in its entirety and replaced with the attached
Revised Exhibit D.
 
The following document is incorporated by reference as binding obligations,
terms and conditions of the 2004 Loan Agreement.
 
Revised Exhibit D: Third Amended and Restated Promissory Note
 
Except as specifically provided above, the Parties agree that all terms and
conditions of the 2004 Loan Documents shall remain unchanged and in effect.
 
(THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK)
 
B-3
 

--------------------------------------------------------------------------------



The signatories below warrant that they are empowered to enter into this
Amendment.
 

COMPANY ACCEPTANCE:         Picometrix, LLC   Dated:             By:   Its:  
MEDC ACCEPTANCE: Michigan Economic Development Corporation   Dated:           D.
Gregory Main     President and Chief Executive Officer


B-4
 

--------------------------------------------------------------------------------



REVISED EXHIBIT D
FORM OF NOTE
 
THIRD AMENDED AND RESTATED PROMISSORY NOTE
(Line of Credit)
 

Up to $1,024,526 Dated: MONTH XX, 2010


THIS THIRD AMENDED AND RESTATED PROMISSORY NOTE REPLACES AND AMENDS AND RESTATES
IN ITS ENTIRETY THAT CERTAIN PROMISSORY NOTE (LINE OF CREDIT) EXECUTED BY
BORROWER AND DELIVERED TO LENDER IN THE ORIGINAL PRINCIPAL AMOUNT OF UP TO ONE
MILLION TWENTY FOUR THOUSAND FIVE HUNDRED TWENTY SIX AND 00/100 DOLLARS
($1,024,526.00) DATED SEPTEMBER 15, 2004, AS AMENDED AND RESTATED ON MARCH 17,
2005 AND SEPTEMBER 23, 2008 (THE “PRIOR NOTES”). BY ACCEPTANCE OF THIS THIRD
AMENDED AND RESTATED PROMISSORY NOTE, LENDER ACKNOWLEDGES AND AGREES THAT THE
PRIOR NOTES SHALL CEASE TO EVIDENCE ANY OBLIGATION OF BORROWER TO LENDER.
 
FOR VALUE RECEIVED, Picometrix, LLC (formerly known as Picotronix, Inc. doing
business as Picometrix, Inc.) (the “Borrower”) promises to pay to the order of
the Michigan Economic Development Corporation, a Michigan public body corporate
(the “Lender”), at 300 North Washington Square, Lansing, Michigan or at such
other place as Lender may designate in writing, the principal sum of One Million
Twenty Four Thousand Five Hundred Twenty Six Dollars ($1,024,526) or such lesser
sum as shall have been advanced by Lender to Borrower under this Note and as
contemplated by that certain Convertible Loan Agreement between Borrower and
Lender, dated as of September 15, 2004, as amended (the “Loan Agreement”), plus
interest as hereinafter provided, all in lawful money of the United States of
America, in accordance with the terms hereof. Capitalized terms used herein and
not otherwise defined shall have the meanings assigned to them in the Loan
Agreement.
 
All disbursements made under this third amended and restated promissory note
(the “Note”) shall be charged to a loan account in Borrower’s name on Lender’s
books, and Lender shall debit to such account the amount of each advance made
to, and credit to such account the amount of each repayment made by Borrower.
From time to time and upon Borrower’s request, Lender shall furnish Borrower a
statement of Borrower’s loan account, which statement shall be deemed to be
correct, accepted by, and binding upon Borrower, unless Lender receives a
written statement of exceptions from Borrower within ten (10) calendar days
after such statement has been furnished.
 
The outstanding principal balance of this Note in the amount of One Million
Twenty Four Thousand Five Hundred Twenty Six ($1,024,526) (the “Principal”)
shall bear interest at a per annum rate of four percent (4.0%) beginning
December 1, 2009. Interest shall be computed on the basis of the actual number
of days elapsed.
 
Commencing on October 1, 2010, and continuing on the first business day of each
calendar month thereafter for the following Fifty (50) calendar months, Borrower
shall pay Lender the Principal and accrued interest on any unpaid portion
thereof in equal installments until paid in full.
 
B-4
 

--------------------------------------------------------------------------------



In the event that any payment under this Note is not received by Lender within
ten (10) days of the date when due, a late charge of Five (5%) percent of the
amount of such shall be due and payable. Borrower agrees that the late charge is
a reasonable estimate of the administrative costs which Lender will incur in
processing the delinquency. Lender’s acceptance of a late payment and/or of the
late payment charge will not waive any default under this Note.
 
The Borrower shall have the right to prepay accrued interest and principal in
whole or in part at any time without payment of any prepayment fee or penalty.
Prepayments are to be applied first to accrued interest and then to principal.
 
Upon the occurrence of either a “Trigger Event” (as defined in the Debt
Conversion Agreement) or an “Event of Default” (as defined in the Loan
Agreement), the entire principal balance of this Note, together with all accrued
and unpaid interest, shall become immediately due and payable at the election of
Lender without notice, demand or presentment. All costs and expenses of
collection, including, without limitation, reasonable attorneys fees and
expenses, shall be added to and become part of the total indebtedness evidenced
by this Note.
 
Upon the occurrence of a Trigger Event (as defined in the Debt Conversion
Agreement), Lender may at its sole option and discretion declare the entire
Indebtedness, plus a premium equal to seven percent (7%) of the then-outstanding
principal balance of this Note, immediately due and payable. Lender shall give
Borrower written notice of this declaration of acceleration by sending a
statement to Borrower stating the declaration and setting out the amount owed as
of the date of the notice. Interest shall continue to accrue at the rate set out
herein until Borrower pays the Indebtedness and such premium, in full.
 
Acceptance by Lender of any payment in an amount less than the amount then due
shall be deemed an acceptance on account only, and Borrower’s failure to pay the
entire amount then due shall be and continue to be a default. Upon the
occurrence of any Trigger Event or Event of Default under the Loan Agreement,
neither the failure of Lender promptly to exercise its right to declare the
outstanding principal and accrued unpaid interest and any applicable premium
under this Note to be immediately due and payable, nor the failure of Lender to
demand strict performance of any other obligation of Borrower, shall constitute
a waiver of any such rights, nor a waiver of such rights in connection with any
future default on the part of the Borrower or any other person who may be liable
under this Note.
 
Notwithstanding anything herein to the contrary, in no event shall Borrower be
required to pay a rate of interest in excess of the Maximum Rate. The term
“Maximum Rate” shall mean the maximum non-usurious rate of interest that Lender
is allowed to contract for, charge, take, reserve or receive under the
applicable laws of any applicable state or of the United States of America
(whichever from time to time permits the highest rate for the use, forbearance
or detention of money) after taking into account, to the extent required by
applicable law, any and all relevant payments or charges hereunder, or under any
other document or instrument executed and delivered in connection therewith and
the indebtedness evidenced hereby.
 
B-5
 

--------------------------------------------------------------------------------



In the event Lender ever receives, as interest, any amount in excess of the
Maximum Rate, such amount as would be excessive interest shall be deemed a
partial prepayment of principal, and, if the principal hereof is paid in full,
any remaining excess shall be returned to Borrower. In determining whether or
not the interest paid or payable, under any specified contingency, exceeds the
Maximum Rate, Borrower and Lender shall, to the maximum extent permitted by law,
(a) characterize any non-principal payment as an expense, fee, or premium rather
than as interest; (b) exclude voluntary prepayments and the effects thereof; and
(c) amortize, prorate, allocate and spread the total amount of interest through
the entire contemplated term of such indebtedness until payment is made in full
of the principal (including the period of any extension or renewal thereof) so
that the interest on account of such indebtedness shall not exceed the Maximum
Rate.
 
This Note shall be binding upon Borrower and its successors and assigns, and the
benefits hereof shall inure to Lender and its successors and assigns. This Note
has been executed in the State of Michigan, and all rights and obligations
hereunder shall be governed by the laws of the State of Michigan.
 

BORROWER: PICOMETRIX, LLC       By      By:   Its:


B-6
 

--------------------------------------------------------------------------------



EXHIBIT C
 
FORM OF GUARANTY AGREEMENT
 
GUARANTY
 
This Guaranty Agreement (the “Guaranty Agreement”), dated as of MONTH XX, 20XX
(the “Effective Date”), is made by Advanced Photonix, Inc., a Delaware
corporation, whose address is 2925 Boardwalk Drive, Ann Arbor, Michigan 48104
(the “Guarantor”) in favor of the Michigan Economic Development Corporation, a
Michigan public body corporate, whose address is 300 North Washington Square,
Lansing, Michigan 48913 (the “MEDC”). Guarantor and the MEDC may be referred to
individually as “Party” or collectively as “Parties.”
 
RECITALS
 
    WHEREAS, pursuant to that certain Loan Agreement dated as of September 15,
2004 (the “2004 Loan Agreement”) by and between Picometrix, LLC, a Michigan
limited liability company (formerly known as Picotronix, Inc. doing business as
Picometrix, Inc.) (the “Debtor”) and the Michigan Economic Development
Corporation, a Michigan public body corporate, the MEDC made available to the
Debtor a line of credit up to an aggregate principal amount of One Million
Twenty Four Thousand Five Hundred Twenty Six Dollars ($1,024,526) pursuant to a
Promissory Note (Line of Credit) dated as of September 15, 2004 (the “2004
Note”), as amended. The 2004 Loan Agreement and 2004 Note, including the
Amendment (defined below), and the Debt Conversion Agreement, and as each may be
further amended from time to time, are collectively referred to as “2004 Loan
Documents”;
 
    WHEREAS, the Debtor is wholly owned by Guarantor, a publicly traded company;
 
    WHEREAS, the Debtor, Guarantor and the MEDC have executed and delivered to
one another a Debt Conversion Agreement dated MONTH XX, 20XX (the “Debt
Conversion Agreement”) to, among other things, convert certain accrued and
unpaid interest owing under the 2004 Note into Class A Common Stock of Guarantor
subject to the terms and conditions set forth therein;
 
    WHEREAS, coincident with the execution of this Guaranty Agreement, the MEDC
and Debtor are executing and delivering to each other an Amendment One to the
2004 Loan Documents to among other things, restate the 2004 Note (the
“Amendment”);
 
    WHEREAS, in connection with the Debt Conversion Agreement and Amendment, the
MEDC has required, and the Guarantor has agreed to enter into and deliver to the
MEDC, this Guaranty Agreement with respect to the 2004 Loan Documents.
 
B-1
 

--------------------------------------------------------------------------------



    NOW THEREFORE, in consideration of the foregoing, the Guarantor hereby
agrees with and for the benefit of MEDC as follows:
 
    1. Promise to Pay and Perform. The Guarantor hereby irrevocably and
unconditionally guarantees timely payment and performance of all of the
obligation of Debtor under the 2004 Loan Documents, now existing or later
arising, including without limitation, payment of all costs, expenses, fees,
interest and other amounts due under the 2004 Loan Documents.
 
    2. Nature of Guaranty. This Guaranty is a guaranty of payment and
performance, and not of collection. The MEDC may insist the Guarantor pay and
perform immediately and the MEDC is not required to first or ever attempt to
collect or require performance from Debtor. The obligations of the Guarantor are
unconditional and absolute, regardless of the unenforceability of any provisions
of this Guaranty Agreement, or the existence of any defense, setoff or
counterclaim which the Debtor may assert. Any payment is due on demand.
 
    3. Rights of Subrogation. The Guarantor shall not enforce any rights of
subrogation, contribution or indemnification that it has or may have against the
Debtor until all obligations of the Debtor under the 2004 Loan Documents are
irrevocably paid and performed in full. Guarantor further agrees that if any
payments to the MEDC under the 2004 Loan Documents are invalidated, declared to
be fraudulent or preferential, set aside or required to be repaid to a trustee,
receiver or any other party under any bankruptcy act or code, state, federal or
local law, common law or equitable doctrine, this Guaranty Agreement and the
MEDC’s interests in any of the 2004 Loan Documents remain in full force and
effect (or are reinstated as the case may be) until payment in full of those
amounts, which are due on demand.
 
    4. Representations of Guarantor. As of the Effective Date, the Guarantor
represents and warrants:
 
       a) Organization. Guarantor is duly incorporated, validly existing and in
good standing under the laws of the State of Delaware, is duly qualified and in
good standing under the laws of the State of Michigan, and has the organized
power and authority to enter into this Guaranty Agreement.
 
       b) Corporate Authority. The execution, delivery and performance of by the
Guarantor of this Guaranty Agreement will not: (i) violate any provision of law
or any provision of the Guarantor’s Certificate of Incorporation; (ii) violate
any material provision of the Guarantor’s bylaws; or (iii) result in the breach
of or constitute a default, or require any consent other than the consent of the
PrivateBank and Trust Company (a copy of which consent has been provided to the
MEDC) or result in the creation of any lien, charge, restriction, claim or
encumbrance upon any property or assets of the Guarantor, under any indenture or
other agreement or instrument to which the Guarantor is a party or by which the
Guarantor or its property may be bound or affected, and this Guaranty Agreement
is valid, binding, and enforceable in accordance with its terms, except as
limited by applicable bankruptcy, insolvency, moratorium, reorganization or
other laws or principals of equity affecting the enforcement of creditors’
rights generally or by general principals of equity.
 
B-2
 

--------------------------------------------------------------------------------



       c) Consents. All corporate action on the part of the Guarantor, its
officers, directors and shareholders necessary for the authorization, execution,
delivery and performance of the Guarantor under this Guaranty Agreement has been
obtained by the Guarantor.
 
    5. Notices. All notices and other communications required pursuant to this
Guaranty Agreement shall be deemed given if in writing and personally delivered
on the third succeeding business day after being mailed by registered or
certified mail, return receipt requested, addressed to the address for each
Party set forth in the introductory paragraph of this Guaranty Agreement, or to
such other address as such Party shall request pursuant to a written notice
given in accordance with the terms of this Section.
 
    6. Assignment. The MEDC may assign its rights under this Guaranty Agreement
at any time. This Guaranty Agreement may not be assigned by Guarantor without
the prior written consent of the MEDC. This Guaranty Agreement shall bind the
permitted successors and assigns of the Parties.
 
    7. Severability. All of the clauses of this Guaranty Agreement are distinct
and severable and, if any clause shall be deemed illegal, void or unenforceable,
it shall not affect the validity, legality or enforceability of any other clause
or provision of this Guaranty Agreement.
 
    8. Governing Law. Michigan law shall govern the construction and
enforceability of this Guaranty Agreement.
 
    9. Jurisdiction. In connection with any dispute between the Parties under
this Guaranty Agreement, the Guarantor hereby irrevocably submits to
jurisdiction and venue of the Michigan Court of Claims for claims brought
against MEDC and to the circuit courts of the State of Michigan located in
Ingham County for claims brought against the Guarantor. Guarantor hereby waives
and agrees not to assert, by way of motion as a defense or otherwise in any such
action any claim (a) that is not subject to the jurisdiction of such court, (b)
that the action is brought in an inconvenient forum, (c) that the venue of the
suit, action or other proceeding is improper or (d) that this Guaranty Agreement
or the subject matter of this Guaranty Agreement may not be enforced in or by
such court.
 
    10. Counterparts; Facsimile/.pdf Signatures. This Guaranty Agreement may be
executed and delivered by facsimile or by .pdf, and in such circumstances, shall
be considered one document and an original for all purposes.
 
    11. Miscellaneous. Nothing in this Guaranty Agreement shall waive or
restrict any right of MEDC granted in any other document or by law. No delay on
the part of MEDC in the exercise of any right or remedy shall operate as a
waiver under this Guaranty Agreement. No single or partial release by MEDC or
any right or remedy shall preclude any other future exercise of that right or
remedy or the exercise of any other right or remedy under this Guaranty
Agreement. No waiver or indulgence by MEDC of any default shall be effective
unless in writing and signed by the MEDC, nor shall a waiver on one occasion be
construed as a bar to or waiver of that right on any future occasion.
 
B-3
 

--------------------------------------------------------------------------------



(THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK)
 
 
 
 
 
 
 
 
 
B-4
 

--------------------------------------------------------------------------------



Guarantor has caused this Guaranty Agreement to be executed effective as of the
Effective Date.
 
 

GUARANTOR: Advanced Photonix, Inc.     Dated:            By:     Its:


B-5
 

--------------------------------------------------------------------------------